DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No.10, 537, 275. This is a statutory double patenting rejection.
	The patented claim discloses:
	“a method for assessing a motion of a biological tissue of a subject, the biological tissue comprising one or more superficial biological layers and a targeted biological layer, the method comprising:
a) arranging one or more wearable elements on the subject, the one or more wearable elements configured to transmit or receive optical signals at one or more near-infrared wavelengths;

c) determining, using the set of optical signal data, a set of optical characteristics representative of light transiting the one or more superficial biological layers and the targeted biological layer;
d) separating, using the set of optical characteristics and a model of the one or more superficial biological layers and the targeted biological layer, a target optical signal consistent with the targeted biological layer, wherein the model relates photon propagation through the one or more superficial biological layers and the targeted biological layer and optical properties of each superficial biological layer and the targeted biological layer; and
e) generating a report indicative of the motion of the targeted biological layer within the subject, wherein the motion of the targeted biological layer is calculated using the target optical signal” [see column 15 lines 23-53].


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 12, 17, 21, 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10, 537, 275. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 discloses:





“a system for assessing motion of a biological tissue of a subject, the biological tissue comprising one or more superficial biological layers and a targeted biological layer, the system comprising:
one or more wearable elements configured to be arranged on the subject, the one or more wearable elements configured to allow transmission or reception of optical signals to and from the subject at one or more near-infrared wavelengths;
one or more perturbation units to provide an optical perturbation to the one or more superficial biological layers;
an optical signal generator configured to transmit optical signals at the one or more near-infrared wavelengths via the one or more wearable elements;
an optical signal receiver configured to acquire a set of optical signal data from the one or more wearable elements preceding, during, or following the optical perturbation at a first acquisition time relative to the optical perturbation; 
a signal processor configured to:
determine, using the set of optical signal data, a set of optical characteristics representative of light transiting the one or more superficial biological layers and the targeted biological tissue;
separate, using the set of optical characteristics and a model of the one or more superficial biological layers and the targeted biological layer, a target optical signal consistent with the targeted biological layer; 
generate a report indicative of a movement of the targeted biological tissue within the subject, wherein the movement of the targeted biological layer is calculated using the target optical signal” [see column 15 lines 23-4].



“a method for reducing interference in measurement of a biological tissue of a subject, the biological tissue comprising one or more biological layers and a targeted biological tissue, the method comprising:
a) arranging one or more wearable elements on the subject, the one or more wearable elements configured to transmit or receive optical signals at one or more near-infrared wavelengths;
b) acquiring a set of optical signal data using at least one of the one or more wearable elements preceding, during, or following an optical perturbation within the one or more superficial biological layers at a first acquisition time relative to the optical perturbation;
c) determining, using the set of optical signal data, a set of optical characteristics representative of light transiting the one or more superficial biological layers and the targeted biological layer;
d) separating, using the set of optical characteristics and a model of the one or more superficial biological layers and the target biological layer, a target optical signal consistent with the targeted biological layer from an interference signal consistent with the one or more superficial biological layers, wherein the model relates photon propagation through the one or more superficial biological layers and the targeted biological layer and optical properties of each superficial biological layer and the targeted biological layer; 
e) generating a report indicative of a property of the targeted biological layer within the subject, wherein the property of the targeted biological layer is calculated using the target optical signal” [see column 15 lines 23-4].

Claim 21.

one or more wearable elements configured to be arranged on the subject, the one or more wearable elements configured to allow transmission or reception of optical signals to and from the subject at one or more near-infrared wavelengths;
one or more perturbation units to provide an optical perturbation to the one or more superficial biological layers;
an optical signal generator configured to transmit optical signals at the one or more near-infrared wavelengths via the one or more wearable elements;
an optical signal receiver configured to acquire a set of optical signal data from the one or more wearable elements preceding, during, or following the optical perturbation at a first acquisition time relative to the optical perturbation; 
a signal processor configured to:
determine, using the set of optical signal data, a set of optical characteristics representative of light transiting the one or more superficial biological layers and the targeted biological tissue;
separate, using the set of optical characteristics and a model of the one or more superficial biological layers and the targeted biological layer, a target optical signal consistent with the targeted biological layer from an interference optical signal consistent with the one or more superficial biological layers, wherein the model relates photon propagation through the one or more superficial biological layers and the targeted biological layer and optical properties of each superficial biological layer and the targeted biological layer; 


Claim 26,
“a method of reducing interference in optical spectroscopy of a biological tissue having one or more superficial biological layers and a targeted biological layer, the method comprising:
a) introducing a localized perturbation to at least one of the one or more superficial biological layers;
b) transmitting an optical signal that interacts with the one or more superficial biological layers and the targeted biological layer; and
c) receiving the optical signal, wherein the localized perturbation is not introduced to the targeted biological layer” [see column 15 lines 23-4].

Claim 29,
“a system for optical spectroscopy of a biological tissue having one or more superficial biological layers and a targeted biological layer, the system comprising: 
one or more optical sources;
one or more optical detectors; 
one or more perturbation units for introducing an optical perturbation to the one or more superficial biological layers, wherein the optical perturbation is not introduced to the targeted biological layer, 
wherein at least one of the one or more optical sources is configured to transmit 
.

Claim(s) 32-33 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kimura (Pub. No.: US 2004/0106858).
Regarding claim 32, Kimura discloses a method for assessing a motion of a brain within a head of a subject, the method comprising:
a) arranging one or more wearable elements (helmet 20 with light irradiation sections 19 and light reception sections 24) on the head of the subject, the one or more wearable elements configured to transmit or receive optical signals to or from the head of the subject at one or more near-infrared wavelengths [see 0089, 0091, 0093-0094 and figs 1, 13] by disclosing helmet 20 has been duly placed on and attached to the head 1A, each of the light irradiation sections 19 and light reception sections 24 of the measuring unit 60 on the inner side of the helmet 20 [see 0091];
b) acquiring a set of optical signal data using at least one of the one or more wearable elements [see 0094-0095, 0120];
c) separating, using the optical signal data, a target optical signal consistent with the brain [see 0022, 0094-0095, 0120] by disclosing a signal indicative of blood amount variation corresponding to action of a brain [see 0057];
d) generating a report indicative of a movement (action implies such movement, emphasis added) of the brain within the head of the subject, wherein the movement of the brain is calculated using the target optical signal [see 0095, 0057, 0117] by disclosing a signal indicative of blood amount variation corresponding to action of a brain [see 0057].
Regarding the separating, using the optical signal data, a target optical signal consistent with the brain; Kimura may not explicitly mention separating, using the optical signal data, a target optical signal; 
Therefore, one skilled in the art at the time the invention was filed would have been motivated to use the arithmetic operation section to separate (by subtracting) using the optical signal data, a target optical signal consistent with the brain; in order to thereby identify active areas of the brain changing during the optical measurement [see 0002, Kimura].

Regarding claim 33, Kimura discloses a system for assessing motion of a brain within a head of a subject, the system comprising:
one or more wearable elements (helmet 20 with light irradiation sections 19 and light reception sections 24) configured to be arranged on the head of the subject, the one or more wearable elements configured to transmit or receive electromagnetic signals to and from the head of the subject at one or more near-infrared wavelengths [see 0089, 0091, 0093-0094 and figs 1, 13] by disclosing helmet 20 has been duly placed on and attached to the head 1A, each of the light irradiation sections 19 and light reception sections 24 of the measuring unit 60 on the inner side of the helmet 20 [see 0091];
an optical signal generator configured to transmit optical signals at the one or more near- infrared wavelengths via the one or more wearable elements [see 0096, 0111];
an optical signal receiver configured to acquire a set of optical signal data from the one or more wearable elements [see 0091, 0094-0095];
a signal processor configured to:

generate a report indicative of a movement (action implies such movement, emphasis added) of the brain within the head of the subject, wherein the movement of the brain within the head of the subject is calculated using the target optical signal [see 0095, 0057, 0117] by disclosing a signal indicative of blood amount variation corresponding to action of a brain [see 0057].
In the alternative, Kimura may not explicitly mention separating, using the optical signal data, a target optical signal; however, Kimura discloses an arithmetic operation section for subtracting (which accomplishes the function of separating, emphasis added) pulse wave data, obtained on the basis of the signal generated by the pulse wave detection section, from measurement data (i.e., reflected light measurement data) [see 0022, claim 9].
Therefore, one skilled in the art at the time the invention was filed would have been motivated to use the arithmetic operation section to separate (by subtracting) using the optical signal data, a target optical signal consistent with the brain; in order to thereby identify active areas of the brain changing during the optical measurement [see 0002, Kimura].

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following as a whole.

Claim 1.

a) arranging one or more wearable elements on the subject, the one or more wearable elements configured to transmit or receive optical signals at one or more near-infrared wavelengths;
b) acquiring a set of optical signal data using at least one of the one or more wearable elements preceding, during, or following an optical perturbation within the one or more superficial biological layers at a first acquisition time relative to the optical perturbation;

c) determining, using the set of optical signal data, a set of optical characteristics representative of light transiting the one or more superficial biological layers and the targeted biological layer;
d) separating, using the set of optical characteristics and a model of the one or more superficial biological layers and the targeted biological layer, a target optical signal consistent with the targeted biological layer, wherein the model relates photon propagation through the one or more superficial biological layers and the targeted biological layer and optical properties of each superficial biological layer and the targeted biological layer; and
e) generating a report indicative of the motion of the targeted biological layer within the subject, wherein the motion of the targeted biological layer is calculated using the target optical signal”

Claim 12,
“a system for assessing motion of a biological tissue of a subject, the biological tissue comprising one or more superficial biological layers and a targeted biological layer, the system comprising:

one or more perturbation units to provide an optical perturbation to the one or more superficial biological layers;
an optical signal generator configured to transmit optical signals at the one or more near-infrared wavelengths via the one or more wearable elements;
an optical signal receiver configured to acquire a set of optical signal data from the one or more wearable elements preceding, during, or following the optical perturbation at a first acquisition time relative to the optical perturbation; 
a signal processor configured to:
determine, using the set of optical signal data, a set of optical characteristics representative of light transiting the one or more superficial biological layers and the targeted biological tissue;
separate, using the set of optical characteristics and a model of the one or more superficial biological layers and the targeted biological layer, a target optical signal consistent with the targeted biological layer; 
generate a report indicative of a movement of the targeted biological tissue within the subject, wherein the movement of the targeted biological layer is calculated using the target optical signal”


Claim 17,
“a method for reducing interference in measurement of a biological tissue of a subject, the biological tissue comprising one or more biological layers and a targeted biological tissue, the method comprising:

b) acquiring a set of optical signal data using at least one of the one or more wearable elements preceding, during, or following an optical perturbation within the one or more superficial biological layers at a first acquisition time relative to the optical perturbation;
c) determining, using the set of optical signal data, a set of optical characteristics representative of light transiting the one or more superficial biological layers and the targeted biological layer;
d) separating, using the set of optical characteristics and a model of the one or more superficial biological layers and the target biological layer, a target optical signal consistent with the targeted biological layer from an interference signal consistent with the one or more superficial biological layers, wherein the model relates photon propagation through the one or more superficial biological layers and the targeted biological layer and optical properties of each superficial biological layer and the targeted biological layer; 
e) generating a report indicative of a property of the targeted biological layer within the subject, wherein the property of the targeted biological layer is calculated using the target optical signal”


Claim 21.
“a system for reducing interference in measurement of a biological tissue of a subject, the biological tissue comprising one or more superficial biological layers and a targeted biological layer, the system comprising:
one or more wearable elements configured to be arranged on the subject, the one or more wearable elements configured to allow transmission or reception of optical signals to and from the subject at one or more near-infrared wavelengths;

an optical signal generator configured to transmit optical signals at the one or more near-infrared wavelengths via the one or more wearable elements;
an optical signal receiver configured to acquire a set of optical signal data from the one or more wearable elements preceding, during, or following the optical perturbation at a first acquisition time relative to the optical perturbation; 
a signal processor configured to:
determine, using the set of optical signal data, a set of optical characteristics representative of light transiting the one or more superficial biological layers and the targeted biological tissue;
separate, using the set of optical characteristics and a model of the one or more superficial biological layers and the targeted biological layer, a target optical signal consistent with the targeted biological layer from an interference optical signal consistent with the one or more superficial biological layers, wherein the model relates photon propagation through the one or more superficial biological layers and the targeted biological layer and optical properties of each superficial biological layer and the targeted biological layer; 
generate a report indicative of a property of the targeted biological layer within the subject, wherein the property of the targeted biological layer is calculated using the target optical signal”


Claim 26,
“a method of reducing interference in optical spectroscopy of a biological tissue having one or more superficial biological layers and a targeted biological layer, the method comprising:

b) transmitting an optical signal that interacts with the one or more superficial biological layers and the targeted biological layer; and
c) receiving the optical signal, wherein the localized perturbation is not introduced to the targeted biological layer”

Claim 29,
“a system for optical spectroscopy of a biological tissue having one or more superficial biological layers and a targeted biological layer, the system comprising: 
one or more optical sources;
one or more optical detectors; 
one or more perturbation units for introducing an optical perturbation to the one or more superficial biological layers, wherein the optical perturbation is not introduced to the targeted biological layer, 
wherein at least one of the one or more optical sources is configured to transmit 
optical signals to interact with the one or more superficial biological layers and the targeted biological layer”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793